Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Rebollo Ló-pez y Ortiz.
No podemos rubricar la opinión del Tribunal. Bajo un en-foque liberal, y apreciadas de la manera más dilatada posi-ble, las alegaciones en la demanda original contra el Dr. Héctor Ortiz Pérez no configuraron un reclamo por impericia o negligencia médica, sino sólo la realización de un aborto criminal e ilegal. Sobre este extremo no hay ambigüedad ni inconsistencias.
Frente a esta realidad, no debemos imponer responsabili-dad a la Corporación Insular de Seguros, Inc. por los gastos en honorarios incurridos por el doctor Ortiz Pérez antes de ser enmendada la demanda. La póliza por impericia médica no cubría ese riesgo. No podía hacerlo por contravenir el Art. 11.020 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 1102, que “prohíbe el seguro ‘contra las conse-cuencias penales de un delito’”. Morales Garay v. Roldán Coss, 110 D.P.R. 701, 709 (1981).
Tampoco puede sostener dicha responsabilidad bajo la tesis de que la aseguradora debió investigar. Su deber se evalúa de la faz de las alegaciones de la demanda. Cuando de las mismas surge únicamente un acto intencional delictivo, la aseguradora no viene obligada a investigar la veracidad o falsedad de las mismas. 7C Appleman, Insurance Law & Practice (Berdal ed.) Sec. 4683, pág. 51 (1979). Tampoco a proveer ni costear representación legal.